Title: From Benjamin Franklin to Charles-Guillaume-Frédéric Dumas, 2 March 1776
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Philadelphia, March 22, [i.e., 2], 1776.
I wrote to you lately by Mr. Story, and since by another conveyance. This line will be delivered to you by Mr. Deane, who goes over on business of the Congress, and with whom you may freely converse on the affairs committed to you, in behalf of that body. I recommend him warmly to your civilities. Mess’rs. Vaillant and Pochard continue close at their new business, and are already able to subsist by it: as they grow more expert, they will be able to make more money.
Mr. Deane will inform you of every thing here, and I need not add more, than that I am, with esteem and respect, Dear Sir, Your most obedient, And most humble servant, 
B. Franklin.
